Case: 15-11006      Document: 00513655494         Page: 1    Date Filed: 08/29/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 15-11006                                  FILED
                                  Summary Calendar                          August 29, 2016
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

WILLIE GEORGE JONES, JR.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:15-CR-118-1


Before STEWART, Chief Judge, and CLEMENT and SOUTHWICK, Circuit
Judges.
PER CURIAM: *
       Willie George Jones, Jr., pleaded guilty to being a felon in possession of
a firearm in violation of 18 U.S.C. § 922(g)(1) and was sentenced to 120 months
of imprisonment and three years of supervised release. Jones argues that the
district court erred in concluding that his March 20, 2015, aggravated assault
was relevant conduct to his firearm offense. He contends that the aggravated


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-11006    Document: 00513655494     Page: 2    Date Filed: 08/29/2016


                                 No. 15-11006

assault cannot qualify as relevant conduct because it lacks similarity to the
charged offense of felon in possession of a firearm, no regularity exists, and
temporal proximity of six months alone is insufficient. He asserts that the
district court misinterpreted the similarity factor by focusing only on a
singular common fact between the two offenses, that they both involved a gun,
rather than comparing the conduct and entire factual circumstances.
      Jones received a two-level increase to his base offense level under
U.S.S.G. § 2K2.1(b)(1)(A) because his offense, including relevant conduct,
included three firearms, and a four-level increase under § 2K2.1(b)(6)(B)
because he possessed a shotgun, included as relevant conduct under U.S.S.G.
§ 1B1.3(a)(2), in connection with a felony offense--aggravated assault. The
district court found that Jones’s unlawful possession of the shotgun used in an
aggravated assault on March 20, 2015, was relevant conduct to his October 10,
2014, firearm-possession offense.
      Contrary to Jones’s argument, the issue is not whether the underlying
felony offense of aggravated assault was relevant conduct in relation to his
firearm offense. The threshold question for the district court was whether
Jones’s illegal shotgun possession on March 20, 2015, was relevant conduct to
his offense of illegal handgun possession on October 10, 2014. See U.S.S.G.
§ 2K2.1(b)(6)(B), cmt. (n.14(E)(ii)).   Jones illegally possessed firearms on
October 10, 2014 (the instant offense), January 10, 2015, and March 20, 2015.
These three unlawful firearm possessions occurred over a period of less than
six months. Jones illegally possessed firearms in furtherance of other criminal
activity, illegal gambling and aggravated assault.        His pattern of illegal
firearm possessions was similar and regular. The district court did not clearly
err in concluding that Jones’s illegal shotgun possession was relevant conduct
because it was part of his ongoing series of illegal firearm possessions over the



                                        2
    Case: 15-11006    Document: 00513655494     Page: 3   Date Filed: 08/29/2016


                                 No. 15-11006

course of less than six months. See United States v. Brummett, 355 F.3d 343,
345 (5th Cir. 2003). Thus, the district court did not clearly err in applying the
offense level increases under § 2K2.1(b)(1)(A) and § 2K2.1(b)(6)(B). Id.
      AFFIRMED.




                                       3